Citation Nr: 0010526	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-12 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

In his substantive appeal dated in August 1998, the veteran 
stated that his service-connected arthritis of cervical spine 
was causing his vision to be blurred.  His representative, in 
his April 2000 informal hearing presentation, argued that the 
aforementioned statement raised the issue of entitlement to 
service connection for a visual disability secondary to 
service-connected disability.  VA has a statutory duty to 
assist, and this requires a liberal reading of documents and 
evidence to include consideration of issues reasonably raised 
therein.  Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  This matter has not 
been developed or adjudicated by the RO.  Accordingly, the 
Board does not have jurisdiction to consider it at this time.  
Shockley v. West, 11 Vet. App. 208 (1998); see also 
Ledford v. West, 136 F. 3d 776 (Fed. Cir. 1998).  The matter 
is referred to the RO for appropriate action.    


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In a July 1997 communication, the veteran reported that he 
was a mental patient at the Hines VA Medical Center.  In a 
communication dated in April 1998, he stated that the 
30 percent disability rating for his traumatic arthritis of 
the cervical spine was not "high enough."  He indicated that 
"at this time I am getting more tests completed at the VAH 
for this condition."  A review of the claims folder reveals 
no medical records pertaining to treatment and/or evaluation 
of the veteran at the Hines medical facility.  

In July 1997, the veteran was afforded a VA medical 
examination.  Although evaluation of the cervical spine 
included a range of motion study, there were no comments 
regarding any functional limitation caused by the disability.  
The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

As noted by the veteran's representative in his April 2000 
informal hearing presentation, VA treatment and evaluation 
records are considered to be constructively included within 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
If records of VA treatment or evaluation are material to the 
issue on appeal and they are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Dunn v. West, 11 Vet. App. 462 (1998), Bell v. Derwinski.  
The undersigned notes that a review of the evidence of record 
discloses that the most recent medical evidence of record is 
the report of a VA rating examination accorded the veteran in 
July 1997.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who have 
treated the veteran for his traumatic 
arthritis of the cervical spine since 
1997.  After securing any necessary 
release of information authorization, the 
RO should obtain copies of such records 
that are not in the file.  Also, all VA 
outpatient records at the Hines VA 
Medical Center, in Chicago, dating from 
1997 should be obtained and associated 
with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the current nature and 
extent of his service-connected arthritis 
of the cervical spine.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review prior to the 
examination.  The examiner should comment 
on whether the loss of range of motion of 
the cervical spine is mild, moderate, or 
severe, as well as whether there is any 
pain noticed on motion testing.  The 
assessment should also include comments 
on any functional loss associated with 
the cervical spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, in its readjudication of 
the claim for an increased rating for 
cervical spine arthritis.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished a supplemental statement of the case with regard 
to the additional development and the reasons for the 
decision rendered.  They should then be afforded the 
requisite opportunity for response.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


